DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/05/2022 has been entered.
 
Response to Amendment
	The amendment filed 12/05/2022 has been entered.  Claims 1 and 3-20 remain pending.  Claims 12-20 were previously withdrawn.  Claims 1 and 7 are currently amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the instant claim recites “whereby the solid particles become water miscible” whereas claim 1 in which claim 7 directly depends recites “an alkyd-containing polymer in the form of dispersed solid particles”.  Once the solid particles become miscible in water, there are no longer any solid particles.  It is unknown under what conditions the alkyd-containing polymer is a solid or when it is water miscible.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1- and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fasano (US 2010/0166967 A1) in view of Smith (US 2012/0183789 A1) and McInerney (US 2015/0175818 A1).
Regarding claim 1, Fasano discloses an aqueous alkyd emulsion paint (a waterborne coating formulation) [0002].  The composition may comprise plastic pigments, such as ceramic spherical particles, hollow glass particles, ceramic hollow spheres (thermal insulating fillers as recited in claim 2) [0053].  The alkyd of the alkyd emulsion includes acrylic-modified alkyd [0023, 0054]. In Table 1, the alkyd emulsion paint has a weight solids of 53.3 wt%.  Therefore, based on calculations the amount of water is about 46.7 wt% which is within the claimed range.  The amount of the alkyd containing resin is about 29.73 wt% based on calculations which is within the claimed range.  Fasano discloses the coating may be applied to cementitious substrates [0056].  Fasano is concerned with a high gloss paint [0025].  
	However, Fasano does not disclose the acrylic-modified alkyd-containing polymer is in the form of dispersed solid particles.  Smith teaches acrylic modified alkyds such as SYNAQUA 821-2241 as shown in Table 1.  According to the original specification, several examples of acrylic modified alkyd polymers include SYANAQUA 821-2241.  The reaction product is dispersed in aqueous solution (Abstract).  It would be expected that SYNAQUA is in the form of dispersed solid particles as required by the instant claim, absent objective evidence to the contrary.  Smith is concerned with water-based concrete or masonry sealant (Abstract).  Fasano and Smith are analogous art concerned with the same field of endeavor, namely waterborne coating formulation containing acrylic modified alkyd polymers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the acrylic-modified alkyd per the teachings of Fasano with the acrylic modified alkyds such as SYNAQUA 821-2241 as per the teachings of Smith, and the motivation to do so would have been as Smith suggests imparting ultra-high gloss [0013].  
	However, Fasano does not disclose the coating formation comprises about 2 to about 30 wt% of one or more thermal insulating fillers.  As the fire resistant properties or density of the coating are variables that can be modified by adjusting said amount of glass beads or hollow glass spheres, respectively as per the teachings of McInerney [0040], the precise amount of glass beads or hollow glass spheres would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, amount of glass beads or hollow glass spheres, and the motivation to do so would have been to obtain desired fire resistance or density (In re Boesch, 617 F .2d. 272,205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.
	Regarding claims 3-6 and 9, the alkyd-containing polymer being a silicone-acrylic-modified alkyl polymer is optional.  Therefore, the claimed limitations are met.  
Regarding claim 7,  the product is based on the final coating formulation.  Regarding the method limitations, the Office notes that even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F. 2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process). See MPEP § 2113.
	Regarding claim 8, Fasano discloses emulsifiers or dispersants which are surfactants [0054]. 
	Regarding claim 10, Fasano discloses film-forming or non-film forming waterborne polymers, such as emulsion polymers, colorants, metal effect pigments, transparent effect pigments, luminescent pigments, thermochromic or photochromic pigments, neutralizers, plasticizers, naturally derived plasticizers, antifoaming agents (defoamers), thickeners, biocides rheology modifiers, UV absorbers, curing agents (crosslinking agents), or waxes [0024, 0047-0049, 0054].
	Regarding claim 11, Fasano discloses the coating formulations as shown above in claim 1. Fasano acknowledges there is a desire to reduce the level of solvent released by alkyd resins in coatings [0030].
	However, Fasano does not disclose the coating formulation contains volatile organic compounds (VOCs) in a quantity that is less than 150 grams/liter as determined by ASTM D2369-10(2015)e1 test method.  Additionally McInerney teaches the coating composition has a low volatile organic content, such as about 100 grams/liter or less of volatile organics [0058].  McInerney is concerned with coating materials which may include alkyd paint [0003, 0049].  Fasano and McInerney are analogous art concerned with the same field of endeavor, namely coating compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention adjust the volatile organic content as per the teachings of McInerney, and the motivation to do so would have been as McInerney suggests such amounts are suitable to achieve a low volatile organic content [0058].  

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767